835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald L. SLADE, Plaintiff-Appellant,v.Clay HESTER, Sheriff;  Diane Waterhouse, Nurse, Defendants-Appellees.
No. 87-7639.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1987.Decided Dec. 11, 1987.

Reginald L. Slade, pro se.
Clay Hester, Diane Waterhouse, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Reginald Slade, a Virginia inmate, filed this 42 U.S.C. Sec. 1983 action alleging inadequate medical care and requesting leave to proceed in forma pauperis.  Based on the record of his inmate account submitted by the Virginia Department of Corrections, the district court ordered Slade to pay a partial filing fee of $26.99 within twenty days or present any special circumstances which would justify a different payment or no payment at all.    Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).


2
After Slade's objection, the district court explained the reasons for the partial filing fee and gave Slade another twenty days in which to pay.  Slade then asked for an extension of time to pay and on May 6, 1987 he was granted another thirty days.  Slade filed nothing further;  on June 18, 1987, the district court dismissed his complaint without prejudice.


3
Because the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we affirm the district court's order.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.